Citation Nr: 0931947	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, on a 
direct or secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1944 to June 
1946 and from January to February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder was not manifest in 
service and is unrelated to service.  

3.  The Veteran's hypertension was not manifest in service or 
to a degree of 10 percent within one year after service 
discharge, and it is unrelated to service.

4.  Service connection has not been established for a 
psychiatric disorder to permit secondary service connection 
for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  September 2004 and 
February 2005 letters to the Veteran addressed all three 
notice elements.  The required notice for the hypertension 
and PTSD claim was sent prior to the initial AOJ decision in 
this matter.  The February 2005 letter concerning anxiety and 
depression was followed by subsequent process.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Therefore, there is no prejudice to the Veteran.  
The letters informed the Veteran of the evidence required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
notified of effective dates for ratings and degrees of 
disability in March 2007.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the Veteran concerning effective date or degree of disability 
for the service connection claims are harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service treatment and 
personnel records, VA medical records, and lay statements, 
and afforded the Veteran a psychiatric examination in June 
2009.  An examination for hypertension is not necessary, as 
the record does not establish that the Veteran suffered a 
disease, injury, or event in service, hypertension or its 
symptoms within one year after service discharge, and the 
record does not indicate that the Veteran's hypertension may 
be associated with service or a service-connected disability.  
The Veteran has not reported that he had hypertension during 
service or that he had a continuity of symptomatology since 
service.  Accordingly, additional VA examinations are not 
warranted.  VA has satisfied its assistance duties.


Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Hypertension may be presumed to have been 
incurred in service if it is manifest to a degree of 10 
percent within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  Service connection may be 
granted, on a secondary basis, for a disability which is 
proximately due to, or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (2008). 

        Psychiatric disorder, including PTSD

The Veteran claims that he has a psychiatric disorder, 
including PTSD, due to service.  Service treatment records 
are silent for reference to psychiatric complaints or 
findings.  Clinical evaluation was normal on service 
discharge examination in June 1946.

The first treatment for psychiatric problems post-service was 
in November 2001, when J. C. Readinger, M.D suspected that 
the Veteran had an acute anxiety type reaction and possible 
depression after having been in a claustrophobic state from 
working under his house.  As of a January 2002 evaluation by 
J. Guerra, M.D., the Veteran reported having chronic anxiety, 
and that was Dr. Guerra's impression.  

In June 2004, M. H. Brophy, M.D. looked into the possibility 
that the Veteran might have PTSD.  The Veteran recalled 
jumping into a ditch to avoid being strafed while at liberty 
after Okinawa had been taken during World War II.  During the 
assault, a replacement for his landing craft had been sunk.  
The Veteran was on shore at the time.  Recently, the Veteran 
had been discouraged about the lack of finances to use around 
the house for the past 18 months.  He had been taking 
sleeping pills for 6 to 12 months.  His mood was sad often, 
and his affect was normal to downcast.  The impression was 
depressive disorder and partial expression of PTSD.  It was 
noted that the Veteran had jumpiness or panic which had 
inhibited him from doing tasks under his house.  Dr. Brophy 
stated that this symptom was probably related to his wartime 
experience.

On VA psychiatric examination in June 2009, the Veteran's 
claims folder was reviewed and the Veteran was interviewed.  
The examiner reviewed reports of service stressors and found 
that it was probable that the Veteran had witnessed serious 
military related traumas in the Pacific in World War II that 
met criterion A from DSM-IV for PTSD based on military combat 
trauma.  However, the examiner concluded that the Veteran did 
not meet the full criteria for a diagnosis of PTSD.  The main 
symptom he reported regarding his service was a tendency to 
avoid thinking and conversing about the war.  He reported no 
pervasive or intrusive symptoms and very seldom had thoughts 
about the war unless someone brought it up.  He exhibited no 
numbing symptoms nor any symptoms of reduced responsiveness, 
and he did not exhibit symptoms of persistent increased 
arousal.  Currently, the Veteran was experiencing emotional 
distress associated with financial and health problems, and 
the diagnosis was adjustment disorder with depressed mood 
secondary to financial and health stressors.  

Unfortunately, based on the evidence, the claim must be 
denied.  The preponderance of the evidence indicates that the 
Veteran does not have PTSD.  It has not been diagnosed.  Two 
health care providers have considered diagnosing PTSD, but 
neither did.  Dr. Brophy diagnosed only partial expression of 
PTSD disorder, and the VA examiner in June 2009 concluded 
that the Veteran does not meet the criteria for PTSD based on 
symptoms.  A diagnosis in accordance with DSM-IV is required.  
See 38 C.F.R. § 3.304.

The evidence shows that the Veteran has an adjustment 
disorder with depressed mood which was not manifest in 
service and which is unrelated to service.  There was no 
psychiatric treatment in service, the Veteran was 
psychiatrically normal on service discharge examination in 
June 1946.  Psychiatric symptoms were first shown in 2001, 
after the Veteran had been claustrophobic from working under 
his house.  The VA examiner in June 2009 found that the 
Veteran's adjustment disorder with depressed mood was due to 
his current financial and health stressors.  There is no 
competent medical evidence of record relating any current 
psychiatric disorder (i.e., depressive disorder, chronic 
anxiety, adjustment disorder) to the Veteran's active 
service.  Dr. Brophy stated only that certain symptoms (i.e., 
jumpiness or panic), as opposed to any diagnosed psychiatric 
disorder, were probably related to the Veteran's wartime 
experience.  And as noted above, he diagnosed a partial 
expression of PTSD.  The VA examiner in June 2009 
specifically concluded that the Veteran does not meet the 
criteria for PTSD.

In light of the above, service connection is not warranted 
for a psychiatric disorder, including PTSD.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).
 
Hypertension

The Veteran argues that service connection is warranted for 
hypertension due to a psychiatric disorder.  The Veteran's 
service treatment records do not show complaints or findings 
of hypertension.  The Veteran's blood pressure was 116/70 on 
service discharge examination in June 1946.

The first indication of hypertension was in August 2001, when 
the Veteran's blood pressure was 150/94 and the assessment 
was borderline hypertension.  After re-check in October 2001, 
the assessment was hypertension.  

Hypertension was not manifest in service or to a degree of 10 
percent within one year of service discharge.  There is no 
competent medical evidence of record relating hypertension to 
the Veteran's active service, and the Veteran has not 
reported a continuity of symptomatology since service.  
Accordingly, service connection for hypertension on a direct 
basis is not warranted.  While the Veteran has argued that 
his hypertension is secondary to a psychiatric disorder, no 
psychiatric disorder has been established as 
service-connected, so a basis to service connect hypertension 
secondary to a psychiatric disorder is not available.  The 
underlying disorder must be established as service-connected 
to establish secondary service connection.  
38 C.F.R. § 3.310.  

In light of the above, service connection is not warranted 
for hypertension.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for hypertension, on a direct or secondary 
basis, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


